 



Exhibit 10.16
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
STARVOX COMMUNICATIONS, INC.
WARRANT TO PURCHASE SERIES A PREFERRED STOCK

      No. PCW-001   August 5, 2005

Void After AUGUST 5, 2008
     This Certifies That, for value received, Sand Hill Finance, LLC, or its
assigns (the “Holder”), is entitled to subscribe for and purchase from Starvox
Communications, Inc., a California corporation, with its principal office at
2728 Orchard Parkway, San Jose, California 95134 (the “Company”) the Exercise
Shares at the Exercise Price (each subject to adjustment as provided herein).
     1. Definitions. As used herein, the following terms shall have the
following respective meanings:
          (a) “Exercise Period” shall mean the period commencing with the date
hereof and ending three years later, unless sooner terminated as provided below.
          (b) “Exercise Price” shall mean $0.525 per Exercise Share subject to
adjustment pursuant to Sections 5 and 7 below.
          (c) “Exercise Shares” shall mean one hundred fifty thousand (150,000)
shares of the Company’s Series A Preferred Stock issuable upon exercise of this
Warrant.
     2. Exercise of Warrant. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth above (or at
such other address as it may designate by notice in writing to the Holder):
          (a) An executed Notice of Exercise in the form attached hereto;
          (b) Payment of the Exercise Price either (i) in cash or by check, or
(ii) by cancellation of indebtedness; and
          (c) This Warrant.

 



--------------------------------------------------------------------------------



 



     Upon the exercise of the rights represented by this Warrant, a certificate
or certificates for the Exercise Shares so purchased, registered in the name of
the Holder or persons affiliated with the Holder, if the Holder so designates,
shall be issued and delivered to the Holder within a reasonable time after the
rights represented by this Warrant shall have been so exercised. In the event
that this Warrant is being exercised for less than all of the then-current
number of Exercise Shares purchasable hereunder, the Company shall, concurrently
with the issuance by the Company of the number of Exercise Shares for which this
Warrant is then being exercised, issue a new Warrant exercisable for the
remaining number of Exercise Shares purchasable hereunder.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
     2.1 Net Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one Exercise Share is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant by payment of cash, the Holder may elect to receive shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise in which event the
Company shall issue to the Holder a number of Exercise Shares computed using the
following formula:

             
 
  X =   Y (A-B)
 
A    

         
 
  Where X =   the number of Exercise Shares to be issued to the Holder
 
       
 
  Y =   the number of Exercise Shares purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, that portion of the Warrant being
canceled (at the date of such calculation)
 
       
 
  A =   the fair market value of one Exercise Share (at the date of such
calculation)
 
       
 
  B =   Exercise Price (as adjusted to the date of such calculation)

     For purposes of the above calculation, the fair market value of one
Exercise Share shall be determined by the Company’s Board of Directors in good
faith; provided, however, that in the event that this Warrant is exercised
pursuant to this Section 2.1 in connection with the Company’s initial public
offering of its Common Stock, the fair market value per share shall be the
product of (i) the per share offering price to the public of the Company’s
initial public offering, and (ii) the number of shares of Common Stock into
which each Exercise Share is convertible at the time of such exercise.

-2-



--------------------------------------------------------------------------------



 



     3. Covenants of the Company.
          3.1 Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of the series of equity securities comprising the Exercise Shares to
provide for the exercise of the rights represented by this Warrant. If at any
time during the Exercise Period the number of authorized but unissued shares of
such series of the Company’s equity securities shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of such series of the Company’s equity securities to such number of
shares as shall be sufficient for such purposes.
     4. Representations of Holder.
          4.1 Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant and the Exercise Shares solely for
its account for investment and not with a view to or for sale or distribution of
said Warrant or Exercise Shares or any part thereof. The Holder also represents
that the entire legal and beneficial interests of the Warrant and Exercise
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.
          4.2 Securities Are Not Registered.
               (a) The Holder understands that the Warrant and the Exercise
Shares have not been registered under the Securities Act of 1933, as amended
(the “Act’) on the basis that no distribution or public offering of the stock of
the Company is to be effected. The Holder realizes that the basis for the
exemption may not be present if, notwithstanding its representations, the Holder
has a present intention of acquiring the securities for a fixed or determinable
period in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities. The
Holder has no such present intention.
               (b) The Holder recognizes that the Warrant and the Exercise
Shares must be held indefinitely unless they are subsequently registered under
the Act or an exemption from such registration is available. The Holder
recognizes that the Company has no obligation to register the Warrant or the
Exercise Shares of the Company, or to comply with any exemption from such
registration.
               (c) The Holder is aware that neither the Warrant nor the Exercise
Shares may be sold pursuant to Rule 144 adopted under the Act unless certain
conditions are met, including, among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale following the required holding period under
Rule 144 and the number of shares being sold during any three month period not
exceeding specified limitations. Holder is aware that the conditions for resale
set forth in Rule 144 have not been

-3-



--------------------------------------------------------------------------------



 



satisfied and that the Company presently has no plans to satisfy these
conditions in the foreseeable future.
          4.3 Disposition of Warrant and Exercise Shares.
               (a) The Holder further agrees not to make any disposition of all
or any part of the Warrant or Exercise Shares in any event unless and until:
                    (i) The Company shall have received a letter secured by the
Holder from the Securities and Exchange Commission stating that no action will
be recommended to the Commission with respect to the proposed disposition;
                    (ii) There is then in effect a registration statement under
the Act covering such proposed disposition and such disposition is made in
accordance with said registration statement; or
                    (iii) The Holder shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and if
reasonably requested by the Company, the Holder shall have furnished the Company
with an opinion of counsel, reasonably satisfactory to the Company, for the
Holder to the effect that such disposition will not require registration of such
Warrant or Exercise Shares under the Act or any applicable state securities
laws. The Company agrees that it will not require an opinion of counsel with
respect to transactions under Rule 144 of the Securities Act of 1933, as
amended, except in unusual circumstances.
               (b) The Holder understands and agrees that all certificates
evidencing the shares to be issued to the Holder may bear the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT’). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
          4.4 Accredited Investor Status. The Holder is an “accredited investor”
as defined in Regulation D promulgated under the Act.
     5. Adjustment of Exercise Price and Number of Exercise Shares.
          5.1 Changes in Securities. In the event of changes in the series of
equity securities of the Company comprising the Exercise Shares by reason of
stock dividends, splits, recapitalizations, reclassifications, combinations or
exchanges of shares, separations, reorganizations, liquidations, or the like,
the number and class of Exercise Shares available under the Warrant in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder of the Warrant, on exercise for the same aggregate Exercise Price, the
total number, class, and kind

-4-



--------------------------------------------------------------------------------



 



of shares as the Holder would have owned had the Warrant been exercised prior to
the event and had the Holder continued to hold such shares until after the event
requiring adjustment; provided, however, that such adjustment shall not be made
with respect to, and this Warrant shall terminate if not exercised prior to, the
events set forth in Section 7 below. For purposes of this Section 5 and
Section 7, the “Aggregate Exercise Price” shall mean the aggregate Exercise
Price payable in connection with the exercise in full of this Warrant. The form
of this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
          5.2 Automatic Conversion. Upon the automatic conversion of all
outstanding shares of the series of equity securities comprising the Exercise
Shares, this Warrant shall become exercisable for that number of shares of
Common Stock of the Company into which the Exercise Shares would then be
convertible, so long as such shares, if this Warrant had been exercised prior to
such offering, would have been converted into shares of the Company’s Common
Stock pursuant to the Company’s Certificate of Incorporation. In such case, all
references to “Exercise Shares” shall mean shares of the Company’s Common Stock
issuable upon exercise of this Warrant, as appropriate.
     6. Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) to be issued upon exercise of this Warrant
shall be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share. If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then current fair market value of one Exercise Share by such fraction.
     7. Early Termination. In the event of, at any time during the Exercise
Period, an initial public offering of securities of the Company registered under
the Act, or an Acquisition or Asset Transfer (each as defined in the Company’s
Articles of Incorporation in effect as of the date hereof), the Company shall
provide to the Holder twenty (20) days advance written notice of such public
offering, Acquisition or Asset Transfer, and this Warrant shall terminate unless
exercised immediately prior to the date such public offering is closed or the
closing of such Acquisition or Asset Transfer.
     8. Market Stand-Off Agreement. Holder shall not sell, dispose of, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any
Common Stock (or Exercise Shares or other securities) of the Company held by
Holder, for a period of time specified by the managing underwriter(s) (not to
exceed one hundred eighty (180) days) following the effective date of a
registration statement of the Company filed under the Act. Holder agrees to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the managing underwriter(s) which are consistent with the
foregoing or which are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to such Common Stock (or other securities) until the
end of such period. The underwriters of the Company’s stock are intended third
party beneficiaries of this Section 8 and

-5-



--------------------------------------------------------------------------------



 



shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.
     9. No Stockholder Rights. This Warrant in and of itself shall not entitle
the Holder to any voting rights or other rights as a stockholder of the Company.
     10. Transfer of Warrant. Subject to applicable laws and the restriction on
transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder arc transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance satisfactory to the Company.
     11. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
     12. Amendment. Any term of this Warrant may be amended or waived with the
written consent of the Company and the Holder.
     13. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.
     14. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     15. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
California as applied to agreements among California residents, made and to be
performed entirely within the State of California without giving effect to
conflicts of laws principles.

-6-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Warrant to be executed by
its duly authorized officer as of August 5, 2006.

                  Starvox Communications, Inc.    
 
           
 
  By:   /s/ Douglas S. Zorn
 
        Name: Douglas S. Zorn
Title: Chief Executive Officer
Address: 2728 Orchard Parkway, San Jose, California 95134    

[Signature Page]

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: Starvox Communications, Inc.
     (1) o The undersigned hereby elects to purchase                      shares
of Series A Preferred Stock (the “Exercise Shares”) of Starvox Communications,
Inc. (the “Company”) pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.
          o The undersigned hereby elects to purchase                     
shares of Series A Preferred Stock (the “Exercise Shares”) of Starvox
Communications, Inc. (the “Company”) pursuant to the terms of the net exercise
provisions set forth in Section 2.1 of the attached Warrant, and shall tender
payment of all applicable transfer taxes, if any.
     (2) Please issue a certificate or certificates representing said Exercise
Shares in the name of the undersigned or in such other name as is specified
below:
                                                            
(Name)
                                                            
                                                            
(Address)
     (3) The undersigned represents that (i) the aforesaid Exercise Shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that Exercise Shares issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid Exercise Shares may not be sold pursuant to Rule 144 adopted under
the Securities Act unless certain conditions are met and until the undersigned
has held the shares for the number of years prescribed by Rule 144, that among
the conditions for use of the Rule is the availability of current information to
the public about the Company and the Company has not made such information
available and has no present plans to do so; and (vi) the undersigned agrees not
to make any disposition of all or any part of the aforesaid shares of Exercise
Shares unless

1.



--------------------------------------------------------------------------------



 



and until there is then in effect a registration statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with said registration statement, or, if reasonably requested by the
Company, the undersigned has provided the Company with an opinion of counsel
satisfactory to the Company, stating that such registration is not required.

             
 
(Date)
     
 
(Signature)    
 
           
 
     
 
(Print name)    

2.



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form
and supply required information. Do not use this
form to purchase shares.)
     For Value Received, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

         
Name:
       
 
 
 
(Please Print)    
Address:
       
 
 
 
(Please Print)    

Dated:                    , 20___

         
Holder’s Signature:
         
Holder’s Address:
       
 
       

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

3.